    Case 19-50012        Doc 152     Filed 06/05/19    EOD 06/05/19 17:06:35        Pg 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

In re:                              )                       Chapter 11
                                    )
USA GYMNASTICS,                     )                       Case No. 18-09108-RLM-11
                                    )
             Debtor.                )
                                    )
USA GYMNASTICS,                     )
                                    )
             Plaintiff,             )
                                    )
v.                                  )                       Adv. Case No. 19-50012
                                    )
ACE AMERICAN INSURANCE COMPANY      )
f/k/a CIGNA INSURANCE COMPANY,      )
GREAT AMERICAN ASSURANCE CO.,       )
LIBERTY INSURANCE UNDERWRITERS,     )
INC., NATIONAL CASUALTY COMPANY,    )
RSUI INDEMNITY COMPANY, TIG         )
INSURANCE COMPANY, VIRGINIA         )
SURETY COMPANY, INC. f/k/a COMBINED )
SPECIALTY INSURANCE COMPANY,        )
WESTERN WORLD INSURANCE COMPANY, )
ENDURANCE AMERICAN INSURANCE        )
COMPANY, AMERICAN INTERNATIONAL     )
GROUP, INC., AMERICAN HOME          )
ASSURANCE CO., AND DOE INSURERS,    )
                                    )
             Defendants.            )

   DEFENDANT LIBERTY INSURANCE UNDERWRITERS INC.’S ASSENTED-TO
    MOTION FOR EXTENSION OF TIME TO FILE A REPLY MEMORANDUM

         Defendant Liberty Insurance Underwriters Inc. (“LIU”) respectfully requests that the

Court grant LIU an extension of time until Friday, June 7, 2019, in which to file its Reply

Memorandum in Further Support of the Cross-Motion for Summary Judgment of Defendant

Liberty Insurance Underwriters Inc. (the “Reply Memorandum”). In support of this Motion,

LIU states as follows:
    Case 19-50012       Doc 152      Filed 06/05/19     EOD 06/05/19 17:06:35          Pg 2 of 5



       1.       USAG filed its Motion for Partial Summary Judgment on March 1, 2019.

       2.       LIU filed its Response to the Motion for Partial Summary Judgment and its Cross

Motion for Summary Judgment on April 19, 2019.

       3.       Plaintiff filed its Response to LIU’s Cross Motion for Summary Judgment on

May 17, 2019.

       4.       Pursuant to Rule 7056-1 of the Local Rules of the United States Bankruptcy Court

for the Southern District of Indiana, the time within which to file a reply is 14 days after service

of the Response, or here, May 31, 2019. On June 3, 2019, the Court granted a three business day

extension of time, up to and including June 5, 2019, for LIU to file its Reply.

       5.       LIU requires a second brief extension of time in order to (a) complete the

preparation of the Reply Memorandum; and (b) file a joint motion to seal. LIU therefore

requests that the deadline for the filing of its reply in support of its Cross Motion for Summary

Judgment be extended to June 7, 2019.

       6.       LIU and USAG expect to file a joint motion to seal and/or redact certain

documents on June 6, 2019.

       7.       Counsel for USAG states that her client consents to LIU’s motion for this brief

extension of time.

       WHEREFORE, Defendant, Liberty Insurance Underwriters, Inc. hereby request a brief

extension of time up to and including June 7, 2019 for LIU to file the Reply Memorandum.



                                              Respectfully submitted,

                                              KIGHTLINGER & GRAY, LLP

                                              /s/Ginny L. Peterson

                                                  2
   Case 19-50012      Doc 152   Filed 06/05/19   EOD 06/05/19 17:06:35   Pg 3 of 5



                                        Ginny L. Peterson, ID No. 20305-41
                                        KIGHTLINGER & GRAY, LLP
                                        One Indiana Square, Suite 300
                                        211 North Pennsylvania Street
                                        Indianapolis, Indiana 46204
                                        (317) 638-4521; gpeterson@k-glaw.com
                                        Attorneys for Defendant,
                                        Liberty Insurance Underwriters, Inc.

                                        /s/ Nancy D. Adams
                                        Nancy D. Adams (BBO # 560970)
                                               (pro hac vice)
                                        Laura B. Stephens (BBO # 674085)
                                               (pro hac vice)
                                        Mathilda S. McGee-Tubb (BBO # 687434)
                                               (pro hac vice)
                                        MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                        AND POPEO PC
                                        One Financial Center
                                        Boston, MA 02111
                                        (617) 542-6000
                                        nadams@mintz.com
                                        lbstephens@mintz.com
                                        msmcgee-tubb@mintz.com

Dated: June 5, 2019




                                          3
   Case 19-50012       Doc 152      Filed 06/05/19      EOD 06/05/19 17:06:35       Pg 4 of 5




                                CERTIFICATE OF SERVICE

       I certify that on June 5, 2019, a copy of the foregoing was served via ECF to the
following counsel of record:

George M. Plews – gplews@psrb.com                   Jeffrey B. Fecht - jfecht@rbelaw.com
Gregory M. Gotwold – ggotwald@psrb.com              Riley Bennett Egloff, LLP
Tonya J. Bond – tbond@psrb.com                      141 E. Washington Street
Steven A. Baldwin - sbaldwin@psrb.com               Fourth Floor
Christopher Kozak – ckozak@psrb.com                 Indianapolis, IN 46204
PLEWS SHADLEY RACHER & BRAYN,
LLP                                                 Cassandra L. Jones
1346 N. Delaware Street                             Walker Wilcox Matousek, LLP
Indianapolis, IN 46202                              1 North Franklin Street, Suite 3200
                                                    Chicago, IL 60606
Melissa M. Root - mroot@jenner.com                  Counsel for RSUI Indemnity Company
Catherine L. Steege - csteege@jenner.com
JENNER &BLOCK LLP
353 N. Clark St.
Chicago, IL 60654-3456
Counsel for USA Gymnastics

George Calhoun, IV– George@ifrahlaw.com             Kevin P. Kamraczewski –
Ifrah Law                                           Kevin@kevinklaw.com
1717 Pennsylvania Avenue, NW, Suite 650             LAW OFFICE OF KEVIN P.
Washington, DC 20006                                KAMRACZEWSKI
                                                    6101 E. North Sheridan Road, Unit 18c
Scott Patrick Fisher                                Chicago, IL 60660
sfisher@drewrysimmons.com
DREWRY SIMMONS VORNEHM, LLP                         Ronald D. Kent – Ronald.kent@dentons.com
736 Hanover Place, Suite 200                        Susan E. Walker – susan.walker@dentons.com
Carmel, IN 46032                                    DENTONS US, LLP
Counsel for TIG Insurance Company                   601 S. Figueuroa Street, Suite 2500
                                                    Los Angeles, CA 90017
Susan N. Gummow - sgummow@fgppr.com
Igore Shleypak - ishleypak@fgppr.com                Robert Millner – Robert.millner@dentons.com
Foran Glennon Palandech                             DENTONS US, LLP
Ponzi & Rudloff, P.C.                               233 South Wacker Drive, Suite 5900
222 N. LaSalle Street, Suite 1400                   Chicago, IL 60606
Chicago, IL 60601
Counsel for American International Group,           James P. Moloy – jmoloy@boselaw.com
Inc. and American Home Assurance Co.                BOSE MCKINNEY & EVANS, LLP
                                                    111 Monument Circle, Suite 2700
                                                    Indianapolis, IN 46204
                                                    Counsel for Virginia Surety Company, Inc.
                                                4
    Case 19-50012     Doc 152     Filed 06/05/19    EOD 06/05/19 17:06:35       Pg 5 of 5



                                                 f/k/a Combined Specialty Ins. Co.
Phillip A. Martin, pmartin@fmdlegal.com         Michael M. Marick –
Wendy D. Brewer - wbrewer@fmdlegal.com          mmarick@skarzynski.com
FULTZ MADDOX DICKENS PLC                        Karen Dixon - kdixon@skarzynski.com
101 S. Fifth Street, 27th Floor                 Skarzynski Marick & Black LLP
Louisville, KY 40202                            205 N. Michigan Ave, Suite 2600
                                                Chicago, IL 60601
Abigail E. Rocap – arocap@batescarey.com
BatesCarey LLP                                  Joshua D. Weinberg –
191 N. Wacker Drive, Suite 2400                 jweinberg@goodwin.com
Chicago, IL 60606                               Katherine M. Hance – khance@goodwin.com
Counsel for Endurance American Insurance        Shipman & Goodwin LLP
Company                                         1875 K Street, NW, Suite 600
                                                Washington, DC 20006
                                                Counsel for Defendant Great American
                                                 Assurance Company

Bruce L. Kamplain –                             Harley K. Means - hkm@kgrlaw.com
bkamplain@ncs-law.com                           Stephen J. Peters - speters@kgrlaw.com
Cynthia Lasher - clasher@ncs-law.com            KROGER, GARDIS & REGAS, LLP
NORRIS CHOPLIN SCHROEDER LLP                    111 Monument Circle, Suite 900
101 West Ohio Street, Ninth Floor               Indianapolis, IN 46204-5125
Indianapolis, IN 46204-4213
Counsel for Defendant Western World             Eric D. Freed – efreed@cozen.com
Insurance Company                               Cozen O’Connor
                                                1650 Market Street, 28th Floor
                                                Philadelphia, PA 19103
                                                Attorneys for Defendant, ACE American
                                                 Insurance Company f/k/a CIGNA Insurance
                                                Company

Hans H.J. Pijls - hans.pijls@dinsmore.com       U.S. Trustee
Dinsmore & Shohl LLP                            ustpregion10.in.ecf@usdoj.gov
300 North Fifth Avenue, Ste. 120
Ann Arbor, MI 48104
Counsel for Defendant National Casualty
 Company

                                                   s/Ginny L. Peterson
                                                   Ginny L. Peterson
                                                   KIGHTLINGER & GRAY, LLP
                                                   One Indiana Square, Suite 300
                                                   211 North Pennsylvania Street
                                                   Indianapolis, Indiana 46204


                                            5
180584\5389243-1
